        Case 1:19-cv-01693-PAE-KHP Document 32 Filed 05/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------
                                                                        X
                                                                        :
STEPHEN DRESCH,                                                         :
                                                                        :
                                             Plaintiff,                 :    19 Civ. 1693 (PAE) (KHP)
                           -v-                                          :
                                                                        :      OPINION & ORDER
NEW YORK CITY POLICE DEPARTMENT,                                        :
JOHN DOE 1, 2, 3, 4, and CITY OF NEW YORK,                              :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

         On February 21, 2019, plaintiff Stephen Dresch, proceeding pro se and in forma

pauperis, filed the complaint in this case. Currently pending is defendant City of New York’s

motion to dismiss for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).1

Dkt. 25. Before the Court is the February 3, 2020 Report and Recommendation of the Hon.

Katharine H. Parker, United States Magistrate Judge, recommending that the Court grant the

motion to dismiss. Dkt. 29 (“Report”). The Report explained that “because there is no

indication that [Dresch] wishes to continue to litigate this action, the circumstances are

sufficiently extreme to justify dismissal.” Id. at 4 (citing Dones v. Smalls, No. 17 Civ. 6038

(JPO), 2018 WL 4211314, at *1 (S.D.N.Y. Sept. 4, 2018)). The Court incorporates by reference

the summary of the facts provided in the Report. For the following reasons, the Court adopts this

recommendation.




1
    On March 21, 2019, the Court dismissed defendant New York City Police Department. Dkt. 6.
       Case 1:19-cv-01693-PAE-KHP Document 32 Filed 05/05/20 Page 2 of 3



                                           DISCUSSION

        In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL

2001439, at *4 (S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv.,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

        As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Parker’s thorough and well-reasoned Report reveals no facial error in its

conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly states

that Dresch “shall have seventeen days from the service of this Report and Recommendation to

file written objections,” and that “failure to file these timely objections will result in a waiver of

those objections for purposes of appeal,” Report at 5, the parties’ failure to object operates as a

waiver of appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008)

(citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                          CONCLUSION

        For the foregoing reasons, the Court grants the City of New York’s motion to dismiss for

failure to prosecute.

        The Clerk of Court is respectfully directed to close the motion pending at docket 25,

close this case, and mail a copy of this decision to plaintiff at the address on file.




                                                   2
     Case 1:19-cv-01693-PAE-KHP Document 32 Filed 05/05/20 Page 3 of 3



      SO ORDERED.

                                              PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: May 5, 2020
       New York, New York




                                     3
